DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments of 11/28/2022 have been fully considered, but are not persuasive.
Applicant argues that the newly-presented claims are patentable over the previously-cited references (Remarks of 11/28/2022, pages 5-10).  Specifically, Applicant argues that the newly-amended independent claim 1 would not have been obvious to one of ordinary skill in the art based on the disclosures of Matsui, Nagano, and Hirata, and the other cited references in the Final Office Action of 8/26/2022 (Remarks of 11/28/2022, pages 8-10).
Applicant argues that primary reference Matsui does not disclose the claimed “except for the glass lens, each lens is provided with a high temperature resistant reflection preventing film” (Remarks of 11/28/2022, pages 8-10).  However, as explained below in the rejection of Claim 1, Matsui’s paragraph [0080] provides a definition of “plastic lens” [resin lens] as being that which includes a coating processing on it for a purpose of the reflection prevention.  Thus, Matsui discloses that each plastic lens (i.e., all plastic lenses) has a reflection prevention coating [film].  There does not appear to be any analogous paragraph in Matsui which defines the “glass lens” as having a reflection prevention coating [film] (see, e.g., paragraph [0075] of Matsui which distinguishes between the preferred ordering of glass lens versus plastic lenses).  Matsui explicitly defines the plastic [resin] lenses as having a reflection prevention coating (see paragraph [0080] of Matsui).  In all portions of the text of Matsui describing the glass lens, Matsui makes no mention of a reflection prevention coating.  Therefore, Matsui sufficiently discloses plastic lenses having a reflection preventing film and a glass lens without a reflection preventing film.
Applicant further argues that Hirata does not disclose that the reflection preventing film is provided only on the resin lenses housed in the lens barrel (Remarks of 11/28/2022, pages 8-10).  However, in the rejections of the Final Office Action of 8/26/2022, Hirata was not relied upon for teaching reflection preventing film(s) provided only on resin lenses housed in a lens barrel.  Primary reference Matsui discloses that the inner lenses (i.e., lenses at an image side of the first lens / outer lens / glass lens / object-side lens, and housed within an enclosure) have a reflection preventing film/coating thereon (paragraph [0080] of Matsui).
Applicant further argues that the cited references do not disclose the inner peripheral surface of the lens barrel, which is in contact with the high temperature resistant reflection preventing film of the resin lens, is shaped so as to make point contact with the high temperature resistant reflection preventing film at a plurality of points (Remarks of 11/28/2022, page 10).  However, as explained below in the rejection of Claim 1, Hirata teaches a lens barrel having an octagonal or more complex polygonal inner surface in such a way that the outer peripheral surfaces of the lenses are press contacted to the inner surface of the polygonal shape (see Abstract and paragraphs [0010], [0023], [0026], [0031] of Hirata) and the resin lenses of primary reference Matsui [the lenses within the lens barrel/enclosure] have the coating processing for purpose of reflection prevention, and thus such point contacts would be contacting with the reflection prevention coating (see paragraphs [0002]-[0007], [0080] of Matsui).
Therefore, Applicant’s arguments are not persuasive, and Claims 1, 2, 4-8 and 10-13 remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al., US 2005/0105194 (previously-cited) in view of Nagano, JP 2012-215505 A (cited in the IDS of 10/9/2020 and previously relied-upon; citations are to the English translation provided by Applicant on 10/9/2020) and further in view of Hirata et al., US 2006/0158748 (previously-cited).
Regarding Claim 1, Matsui discloses:  A lens unit comprising:
a plurality of lenses arranged side by side with optical axes thereof aligned with each other (lenses L1-L4 are arranged side by side with their optical axes in alignment with each other; FIGS. 1, 3, 5, 7, 9, 11, 13, 15, 18 of Matsui);
wherein the lenses include a glass lens and more than one resin lens (a first lens may comprise a glass material, whereas second, third, and fourth lenses may comprise a plastic material; paragraphs [0072], [0075], [0120], [0123], [0126] of Matsui);
a lens closest to an object is the glass lens (a first lens may comprise a glass material, whereas second, third, and fourth lenses may comprise a plastic material, and wherein the first lens, the second lens, the third lens and the fourth lens are arranged from an object side of the image pickup lens in this order; Abstract and paragraphs [0007], [0028], [0083] of Matsui);
the resin lenses are accommodated inside a lens barrel, and except for the glass lens, each lens is provided with a high temperature resistant reflection preventing film (the lenses of Matsui are part of a digital still camera or digital video camera and are thus necessarily surrounded by an enclosure, and wherein Matsui identifies “plastic lens” as having a coating processing on it for a purpose of the reflection prevention; paragraphs [0002]-[0007], [0080] of Matsui; the Examiner notes that a term such as “high” in “high temperature resistant” is a relative term which may be broadly interpreted to include “room temperature”, in which it is presumed that the lenses of Matsui can function and do not deteriorate [compare the language of Claim 1 to the language of Claim 2]);

Matsui does not appear to disclose:
wherein the high temperature resistant reflection preventing film comprises a plurality of inorganic particles, air layers, and binder that is at least one of organic compound, inorganic compound, and inorganic polymer;
the inorganic particles have a volume ratio of 5-74% in the high temperature resistant reflection preventing film;
the air layers are formed between the inorganic particles adjacent to each other and have a volume ratio so as to be present but no more than 65%;
the binder binds together the inorganic particles or the inorganic particles and the air layers, has a lower Young's modulus than the inorganic particles, and has a volume ratio of 5-95%; and
wherein when viewed from the optical axis direction, the lens barrel has an inner peripheral surface that is in point contact with the resin lenses on which the high temperature resistant reflection preventing films have been formed.
Nagano is related to Matsui with respect to antireflective films for lens.
Nagano teaches:
wherein the high temperature resistant reflection preventing film comprises a plurality of inorganic particles, air layers, and binder that is at least one of organic compound, inorganic compound, and inorganic polymer (anti-reflective film 20 formed on optical member [lens] 10 may comprise a plurality of inorganic particles 21, an air layer, and a binder 22 which may be an organic compound or an inorganic compound; see “SOLUTION” on page 1 and paragraphs [0026], [0027] and FIGS. 1-3, 7 of Nagano);
the inorganic particles have a volume ratio of 5-74% in the high temperature resistant reflection preventing film (volume fraction of the inorganic particles is 5 to 74%; page 1 of Nagano);
the air layers are formed between the inorganic particles adjacent to each other and have a volume ratio so as to be present but no more than 65% (volume fraction of the air layer is 0 to 65%; page 1 of Nagano);
the binder binds together the inorganic particles or the inorganic particles and the air layers, has a lower Young's modulus than the inorganic particles, and has a volume ratio of 5-95% (air layer 23 is formed between adjacent inorganic particles within binder 22, and binder 22 has a Young’s modulus lower than the inorganic particles, and a volume fraction of binder 22 is 5 to 95%; page 1 and paragraph [0043] of Nagano).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the anti-reflective film of Nagano for the lenses of Matsui-Osawa because such chemical and physical composition of anti-reflective film has high strength and high flexibility, and is excellent at avoiding cracks and breakage, as taught in page 1 and paragraphs [0025], [0030], [0048] of Nagano.

Matsui-Nagano does not appear to disclose:  wherein the lens barrel has an inner peripheral surface when viewed from the optical axis direction, and wherein the inner peripheral surface of the lens barrel forms a plurality of point contacts with the high temperature resistant reflection preventing films of the resin lenses.
Hirata is related to Matsui-Nagano with respect to lenses for camera.
Hirata teaches:  wherein the lens barrel has an inner peripheral surface when viewed from the optical axis direction, and wherein the inner peripheral surface of the lens barrel forms a plurality of point contacts with the high temperature resistant reflection preventing films of the resin lenses (lens barrel having an octagonal or more complex polygonal inner surface in such a way that the outer peripheral surfaces of the lenses are press contacted to the inner surface of the polygonal shape; see Abstract and paragraphs [0010], [0023], [0026], [0031] of Hirata; and the Examiner notes that the resin lenses of primary reference Matsui [the lenses within the lens barrel/enclosure] have the coating processing for purpose of reflection prevention, and thus such point contacts would be contacting with the reflection prevention coating; see paragraphs [0002]-[0007], [0080] of Matsui).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polygonal lens barrel having lens point contact of Hirata for the device of Matsui-Nagano, because such arrangement serves to suppress the deviation of the optical axis (thereby avoid misalignment of the image light), as taught in paragraphs [0023]-[0027], [0031] of Hirata.

Regarding Claim 5, Matsui-Nagano-Hirata discloses:  wherein only the lens closest to the object is a glass lens, and all the remaining lenses are resin lenses (in order from an object side, the first lens may comprise a glass material, whereas the second, third, and fourth lenses may comprise a plastic material; Abstract and paragraphs [0007], [0028], [0072], [0075], [0083], [0120], [0123], [0126] of Matsui).

Regarding Claim 10, Matsui-Nagano-Hirata discloses:  wherein the inner peripheral surface of the lens barrel has a polygonal shape (lens barrel having an octagonal or more complex polygonal inner surface in such a way that the outer peripheral surfaces of the lenses are press contacted to the inner surface of the polygonal shape; Abstract and paragraphs [0010], [0023], [0026], [0031] of Hirata).

Regarding Claim 11, Matsui-Nagano-Hirata discloses:  wherein the Young’s modulus of the inorganic particles is 50 GPa or more and the Young’s modulus of the binder is 5 GPa or less (the Young’s modulus of the inorganic particles is 50 GPa or more, and the Young’s modulus of the binder is 5 GPa or less; paragraphs [0024]-[0026] and page 4 of Nagano).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano and Hirata and further in view of Kamura et al., US 2009/0141357 (previously-cited).
Regarding Claim 2, Matsui-Nagano-Hirata does not appear to explicitly disclose:  wherein the high temperature resistant reflection preventing film of each resin lens has a heat resistance of 125.degree. C. or higher.
Kamura is related to Matsui-Nagano-Hirata with respect to anti-reflection film for plastic [polymer] lens.
Kamura teaches:  wherein the high temperature resistant reflection preventing film of each resin lens has a heat resistance of 125.degree. C. or higher (composite layer comprising at least two adjacent metal oxide layers, in which an identical metal element is contained in the metal oxide layers, but in which the oxygen content of these layers differs, such layers superposed adjacent to each other in an antireflective film, thereby improving the thermal resistance property of such a plastic lens having such antireflective film, and wherein such antireflective film has a thermal resistance of 125 degrees C; Abstract and paragraphs [0022], [0057] and TABLE 3 of Kamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the 125 degree C resistant anti-reflective film of Kamura for the reflection preventing films of Matsui-Nagano-Hirata because such film having two metal oxide layers of same metal but differing oxygen content adjacent to each other results in successfully cancelling out the tensile stress and compressive stress caused by thermal expansion, and reduces the likelihood of cracking, as taught in paragraphs [0031], [0032], [0057] of Kamura.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano and Hirata and further in view of Takane et al., US 2011/0195239 (cited in the IDS of 10/9/2020 and previously relied-upon).
Regarding Claim 4, Matsui-Nagano-Hirata does not appear to disclose:  wherein the high temperature resistant reflection preventing film comprises a fine particle-laminated thin film having voids, while the fine particle-laminated thin film itself is formed by alternately adsorbing electrolyte polymer and the fine particles on to the lenses in a laminated state.
Takane is related to Matsui-Nagano-Hirata with respect to lenses having anti-reflective film.
Takane teaches:  wherein the high temperature resistant reflection preventing film comprises a fine particle-laminated thin film having voids, while the fine particle-laminated thin film itself is formed by alternately adsorbing electrolyte polymer and the fine particles on to the lenses in a laminated state (microparticle-laminated thin film with voids formed on a plastic substrate [plastic lens] having a coefficient of thermal expansion of 50 to 350 (ppm/K), and is characterized in that the microparticle-laminated thin film is attached such that an electrolyte polymer and microparticles are alternately adsorbed and are in contact with an alcoholic silica sol product, and thereby the plastic substrate are bonded with the microparticles, and the microparticles are bonded with one another; Abstract and paragraphs [0063], [0376]-[0381] and Claim 20 of Takane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the fine particle-laminated film of Takane for the reflection preventing films of Matsui-Nagano-Hirata because such film enables excellent adhesion to the substrate [lens], is conformal to the substrate [lens], and is resistant to thermal expansion, as taught in paragraphs [0067], [0129]-[0137] of Takane.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano and Hirata and further in view of Osawa et al., US 2012/0243077 (previously-cited).
Regarding Claim 6, Matsui-Nagano-Hirata discloses:  wherein the resin lenses include a combined lens in which a plurality of the resin lenses are bonded to each other (plastic lenses L2 and L3 may be bonded to each other; FIG. 9 of Matsui).
Matsui-Nagano-Hirata does not appear to explicitly disclose:  wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens, not provided between the bonded resin lenses.
Osawa is related to Matsui-Nagano-Hirata with respect to lenses for camera.
Osawa teaches:  wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens, not provided between the bonded resin lenses (combined lens 70D employs an infrared absorbing layer 72 as an adhesive between the bonded lenses 71A and 71B [inner surfaces] and employs antireflection film 73 on only the outer surfaces; paragraphs [0237], [0259] and FIG. 10 of Osawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the reflection preventing film arrangement of Osawa for the combined lens [bonded lenses] of Matsui-Nagano-Hirata because such arrangement obviates the need for a near infrared cut filter disposed separately (e.g., the IRCF in FIG. 9 of Matsui), thereby achieving downsizing, reduction in thickness, and reduction in the cost of the imaging device, as taught in paragraph [0259] of Osawa.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano and Hirata and further in view of Xu et al., CN 2061164672 U (published May 10, 2017; previously relied-upon; citations are to the English translation provided with the Non-Final Office Action of 1/31/2022).
Regarding Claims 7 and 8, Matsui-Nagano-Hirata does not appear to disclose:  wherein an ultra-hard film is applied to the glass lens closest to the object, and wherein the ultra-hard film of the glass lens has a Mohs hardness of 8 or more.
Xu is related to Matsui-Nagano-Hirata with respect to lenses for camera.
Xu teaches:  wherein an ultra-hard film is applied to the glass lens closest to the object, and wherein the ultra-hard film of the glass lens has a Mohs hardness of 8 or more (sapphire glass lens structure having Mohs hardness of 9; paragraph [0022] of Xu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the high hardness structure of Xu for the glass lens of Matsui-Nagano-Hirata, because such arrangement provides suitable scratch resistance and also resistance to wind, sand, and rain erosion, as taught in paragraph [0022] of Xu.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano and Hirata and further in view of Chou, US 2017/0227735 (previously-cited).
Regarding Claim 12, Matsui-Nagano-Hirata does not appear to disclose:  wherein the lens unit further comprises at least two throttle members selected from the group consisting of aperture throttles for limiting an amount of transmitted light and light-blocking throttles for blocking light rays; each throttle member being disposed between adjacent ones of the resin lenses except not between the resin lenses of the combined lens.
Chou is related to Matsui-Nagano-Hirata with respect to multi-lens imaging system.
Chou teaches:  wherein the lens unit further comprises at least two throttle members selected from the group consisting of aperture throttles for limiting an amount of transmitted light and light-blocking throttles for blocking light rays; each throttle member being disposed between adjacent ones of the resin lenses except not between the resin lenses of the combined lens (light blocking sheet 1191 and rib structures 131 disposed between lenses, including plastic lens element 110; paragraphs [0049], [0081], [0097] and FIGS. 1A, 1B, 3A, 4A of Chou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the light blocking sheet and rib structures [throttle members] of Chou between resin lenses of Matsui-Nagano-Hirata, because such arrangement is favorable for effectively blocking stray light among the lens elements, as taught in paragraphs [0037], [0040], [0049] of Chou.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano and Hirata and further in view of Takada, US 2004/0223074 (previously-cited).
Regarding Claim 13, Matsui-Nagano-Hirata does not appear to disclose:  wherein the glass lens includes a reduced diameter portion accommodating a seal member between the reduced diameter portion and the lens barrel.
Takada is related to Matsui-Nagano-Hirata with respect to lens system for imaging.
Takada teaches:  wherein the glass lens includes a reduced diameter portion accommodating a seal member between the reduced diameter portion and the lens barrel (a first lens, which may be glass, may have a step-cut structure in which an O-ring is disposed, thereby providing a seal between the lens and the lens barrel; paragraphs [0009], [0069], [0080], [0120], [0353], [0358], [0379] and FIGS. 7-12 of Takada).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reduced diameter portion and seal member of Takada for the device of Matsui-Nagano-Hirata, because such arrangement enables adequate waterproofing of the device, as well as oil resistance and weather resistance, enabling outdoor use, including on a vehicle exterior, as taught in paragraphs [0009], [0069], [0080], [0353], [0358] of Takada.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 14, although the prior art discloses various lens units, including:


    PNG
    media_image1.png
    199
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    95
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    129
    566
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image5.png
    60
    523
    media_image5.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872